        Case 5:20-cv-00272-MTT Document 39 Filed 03/02/21 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

ACETRA FATAH,                               )
                                            )
                                            )
                    Plaintiff,              )
                                            )
             v.                             )   CIVIL ACTION NO. 5:20-CV-272 (MTT)
                                            )
EQUIFAX INFORMATION SERVICES,               )
LLC, et al.,                                )
                                            )
                                            )
                Defendants.                 )
 __________________                         )


                                        ORDER

      Defendants Creditors Bureau Associates (“CBA”), PDQ Services, Inc. (“PDQ”),

and Collection Services of Athens, Inc. (“CSA”) move to dismiss Plaintiff Acetra Fatah’s

claims against them. For the following reasons, those motions (Docs. 18; 19; 27) are

DENIED.

                                   I. BACKGROUND

      The Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq., imposes

duties upon consumer credit reporting agencies (“CRAs”) and on furnishers of credit

information. Two of the duties imposed on furnishers are relevant here. First,

furnishers must conduct a reasonable investigation upon receiving notice of a consumer

dispute about the accuracy of any information provided by the furnisher to a CRA. 15

U.S.C. § 1681s-2(b). Second, the FCRA requires that if a consumer disputes

information provided by a furnisher, the furnisher “may not furnish the information to any
           Case 5:20-cv-00272-MTT Document 39 Filed 03/02/21 Page 2 of 11




consumer reporting agency without notice that such information is disputed by the

consumer.” § 1681s-2(a)(3).

       Plaintiff Acetra Fatah alleges she previously disputed tradelines in reports

provided by three furnishers: Defendants Creditors Bureau Associates (“CBA”), PDQ

Services, Inc. (“PDQ”), and Collection Services of Athens, Inc. (“CSA”). Doc. 1 ¶¶ 6-8.

As a result, each furnisher added to Fatah’s tradeline a notice that the account was in

dispute.

       Now, Fatah says she no longer disputes the substance of the tradelines. Id. ¶ 8.

On March 31, 2020, she wrote Defendant Equifax a letter contending that because she

no longer disputes the tradelines, the statutorily required “account in dispute” notice is

inaccurate. Id. ¶ 9. In other words, Fatah retracted her dispute and wants the notices

deleted to reflect that retraction.

       Fatah alleges that Equifax forwarded the new disputes to the furnishers, who told

Equifax that the reporting was accurate. Id. ¶¶ 10, 12. She obtained her credit report

on May 19, 2020, and noted the tradelines were still listed as disputed. Id. ¶ 13. She

claims that as a result, she “has suffered credit and emotional damages,” as well as

anxiety. Id. ¶ 14.

       She brought claims against Equifax for negligent and willful false reporting,

failure to maintain procedures to ensure accuracy, and failure to reasonably investigate.

Doc. 1 ¶¶ 51-64. She also brought claims against furnishers CBA, PDQ, and CSA for

negligent and willful failure to investigate her assertion that the tradelines were no

longer disputed. Id. ¶¶ 15-50. CBA, PDQ, and CSA moved to dismiss. Docs. 18; 19;

27. CBA and PDQ are represented by the same counsel and filed nearly identical




                                             -2-
        Case 5:20-cv-00272-MTT Document 39 Filed 03/02/21 Page 3 of 11




briefs. Docs. 18-1; 19-1. CSA, though represented by different counsel, makes nearly

identical arguments. Doc. 27-1. The three furnishers make three arguments: first, that

Fatah failed to directly inform them she no longer disputed the debt; second, that they

had no duty to investigate the new dispute; and third, that the complaint fails to plausibly

allege causation or damages and, therefore, fails to state a claim.

       Defendants CBA and PDQ also filed a motion for leave to file supplemental

persuasive authority: specifically, a district court order adopting a Magistrate Judge’s

report and recommendation. That motion (Doc. 38) is GRANTED, and the Court

considers that persuasive authority, such as it is, in ruling on the motions to dismiss.

                                        II. STANDARD

       The Federal Rules of Civil Procedure require that a pleading contain a “short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a)(2). To avoid dismissal pursuant to Rule12(b)(6), a complaint must contain

sufficient factual matter to “‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). A claim is facially plausible when “the court [can] draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. “Factual

allegations that are merely consistent with a defendant’s liability fall short of being

facially plausible.” Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th Cir. 2012)

(internal quotation marks and citations omitted).

       At the motion to dismiss stage, “all well-pleaded facts are accepted as true, and

the reasonable inferences therefrom are construed in the light most favorable to the

plaintiff.” FindWhat Inv’r Grp. v. FindWhat.com., 658 F.3d 1282, 1296 (11th Cir. 2011)




                                               -3-
        Case 5:20-cv-00272-MTT Document 39 Filed 03/02/21 Page 4 of 11




(internal quotation marks and citations omitted). But “conclusory allegations,

unwarranted deductions of facts or legal conclusions masquerading as facts will not

prevent dismissal.” Wiersum v. U.S. Bank, N.A., 785 F.3d 483, 485 (11th Cir. 2015)

(internal quotation marks and citation omitted). The complaint must “give the defendant

fair notice of what the . . . claim is and the grounds upon which it rests.” Twombly, 550

U.S. at 555 (internal quotation marks and citation omitted). Where there are dispositive

issues of law, a court may dismiss a claim regardless of the alleged facts. Patel v.

Specialized Loan Servicing, LLC, 904 F.3d 1314, 1321 (11th Cir. 2018) (citations

omitted).

                                      III. DISCUSSION

       Fatah alleges she noticed that certain tradelines on her credit report had an

“account in dispute” notation next to them. Doc. 1 ¶ 9. She also alleges she “submitted

a letter to Defendant Equifax requesting that the credit bureau remove the notation of

‘account in dispute’” and that Equifax forwarded that letter to the Defendant furnishers.

Id. ¶¶ 9-10. She claims that the request triggered the furnishers’ duty to investigate

credit disputes, a duty imposed by 15 U.S.C. § 1681s-2(b). The statute provides that

“After receiving notice pursuant to section 1681i(a)(2) of this title of a dispute with

regard to the completeness or accuracy of any information provided by a person to a

consumer reporting agency, the person shall--(A) conduct an investigation with respect

to the disputed information; . . .”. 15 U.S.C. § 1681s-2(b). She claims the furnishers

failed to reasonably investigate her request and that she is harmed by the “account in

dispute” notation.




                                             -4-
        Case 5:20-cv-00272-MTT Document 39 Filed 03/02/21 Page 5 of 11




       The complaint is deficient in at least one respect: Fatah does not allege she

actually disputed the accuracy of that information. Rather, she alleges she “submitted a

letter to Equifax requesting that the credit bureau remove the notation of ‘account in

dispute.’” Doc. 1 ¶ 9. A copy of that letter is not in the record, and she does not allege

the letter informed Equifax that the “account in dispute” notation was inaccurate. In

other words, Fatah makes no allegation she ever “dispute[d] . . . the completeness or

accuracy” of the “account in dispute” notation. 15 U.S.C. § 1681s-2(b).

       As a result, it appears that she fails to state a claim. However, the Defendants

did not make that argument in their motions, and Fatah has not had an opportunity to

respond to it. The Court will give her that opportunity.

       Three more features of the complaint are worth noting. First, Fatah does not

allege the “account in dispute” notation was substantively inaccurate. To the contrary,

the “account in dispute” notations were accurate as of February 4, 2020. That is

because, as far as the Court can tell, the accounts were in dispute. She makes no

allegation she attempted to retract the dispute before March 31, 2020. So as of the

date of her letter, the “account in dispute” notations were not inaccurate. That may or

may not matter to the substance of her failure to investigate claim in the procedural

posture of a motion to dismiss, but it is certainly a notable feature of the complaint.

       Second, to acknowledge the elephant in the room, Fatah’s lawyers have been

filing similar claims in different jurisdictions, trying to get a court to rule that when a

plaintiff alleges she notified a CRA she no longer disputed her tradelines but the

furnisher continued to report “account in dispute,” that states a plausible claim under the

FCRA for failure to investigate. As Judge Salinas of the Northern District of Georgia put




                                               -5-
        Case 5:20-cv-00272-MTT Document 39 Filed 03/02/21 Page 6 of 11




it, “Plaintiff’s Complaint appears to be a form complaint substantively similar, if not

identical, to multiple other complaints that Plaintiff’s counsel has recently filed. . .

alleging substantially identical ‘facts.’ . . . Plaintiff has cited no decision from any federal

court that [the facts alleged state a plausible claim].” Briscoe v. Equifax, 1:20-cv-02239-

WMR-CMS, Doc. 44 (N.D. Ga. Oct. 27, 2020), recommendation adopted Doc. 58.

       The history of Fatah’s counsel’s efforts explains some of the unusual features of

the complaint. In one case, Judge Salinas recommended that the court rule that when a

consumer’s initial dispute was communicated directly to the furnisher, a subsequent

dispute of that dispute triggered no duty to investigate unless it too was communicated

directly to the furnisher. Briscoe, Doc. 44 at 16-17 (citing McGee v. Equifax Information

Services, LLC, 2019 WL 2714505 (N.D. Ga. Mar. 19, 2019), recommendation adopted

2019 WL 2714497 (N.D. Ga. Apr. 9, 2019)). After that, counsel began omitting details

about the initial dispute. Id. at 17. In this case, counsel does not even explicitly plead

there was an initial dispute, only that “Plaintiff no longer disputes the Errant Tradelines.”

Doc. 1 ¶ 8. Similarly, Judge Salinas in Briscoe took issue with the form of the letter the

plaintiff sent to Equifax; here, counsel simply omits the letter completely. Thus, to the

extent the complaint is missing key context for these claims, those omissions appear

largely intentional. In the past, more precision and more detail regarding these claims

has resulted in dismissal—invariably so, as far as the Court can tell.

       However, the Defendants fail to show that they are entitled to dismissal of

Fatah’s claims. Their best argument is a cursory citation to Judge Salinas’s

recommendation in Briscoe—not its reasoning, necessarily, but simply citing to it and

trusting the Court to work it out. True, the recommendation in Briscoe seems well




                                              -6-
          Case 5:20-cv-00272-MTT Document 39 Filed 03/02/21 Page 7 of 11




reasoned, based on the pleadings in that case. But the Defendant’s briefs do not make

entirely the same arguments as the recommendation they cite. The Court, while again

acknowledging the potential persuasiveness of the Briscoe recommendation, confines

itself to the arguments made in the briefs in the present Defendants’ motions to dismiss.

        First, the Defendants argue that “the statute requires” that the plaintiff “directly

[tell] the furnisher . . . that she no longer disputed the debt.” Docs. 18-1 at 6; 19-1 at 6;

27-1 at 8. None explain which “statute” or provision they are talking about (presumably,

something in the FCRA), nor do they cite to any provision of the statute that supports

that “require[ment].” Docs. 18-1 at 6; 19-1 at 6; 27-1 at 8. Contrary to that purported

“requirement”, a furnisher’s duty to investigate a dispute can be triggered by notice from

a CRA. See Felts v. Wells Fargo Bank, 893 F.3d 1305, 1312 (11th Cir. 2018) (“Upon

receipt of a notice from a CRA that a consumer disputes the completeness or accuracy

of any information provided by a furnisher, the furnisher must (1) conduct an

investigation with respect to the disputed information . . .”) (emphasis added); Doc. 1 ¶

10 (“Furnishers received Plaintiff’s consumer dispute from Equifax.”).

        The furnisher Defendants also argue that, absent a direct communication from

Fatah, each Defendant “was required to retain the dispute status pursuant to § 1681s-

2(a)(3) of the FCRA.” Docs. 18-1 at 6; 19-1 at 6; see Doc. 27-1 at 8 (emphasis in

original).

        However, the statute does not say that. Section 1681s-2(a)(3) requires

furnishers who receive a dispute to note that dispute on the tradeline. Nowhere does it

say that a consumer cannot retract a dispute. 1 Granted, the position that a consumer


1 In full, the subsection provides: “(a) Duty of furnishers of information to provide accurate information[—]
(3) Duty to provide notice of dispute[:] If the completeness or accuracy of any information furnished by


                                                     -7-
          Case 5:20-cv-00272-MTT Document 39 Filed 03/02/21 Page 8 of 11




may not retract a dispute may be arguable, but the statute, by itself, gives no indication

that the furnisher Defendants were required to retain the notice of dispute.

        The Defendants attempt to bolster this argument by citing two district court

orders: Roth v. Equifax Info. Servs., LLC, 2017 WL 2181758 (D. Ariz. May 17, 2017)

and McGee v. Equifax Info. Servs., LLC, 2019 WL 2714505, at *1 (N.D. Ga. Mar. 19,

2019), report and recommendation adopted, 2019 WL 2714497 (N.D. Ga. Apr. 9, 2019).

The court in Roth appears to have assumed that if the duty to report a dispute was

triggered by a notice of dispute directly from the consumer, then the furnisher must

continue performing that duty until the consumer directly communicates a withdrawal of

that dispute. Whatever the merits of that assumption, it is not clearly applicable here

because, as the plaintiff notes in the response brief, there is no allegation the original

dispute was directly communicated to the furnishers. In McGee, the court noted the

consumer had communicated the original dispute to the furnisher—which is not alleged

here—and the court deferred to the Roth court’s assumption that the furnisher could not

withdraw the notice of dispute without a direct communication of intent to withdraw from

the consumer. McGee v. Equifax Info. Servs., LLC, 2019 WL 2714505, at *3 (N.D. Ga.

Mar. 19, 2019), report and recommendation adopted, 2019 WL 2714497 (N.D. Ga. Apr.

9, 2019). Again, whatever the merits of that decision, it is not clearly 2 applicable here.

        In their reply briefs, PDQ and CBA argue that “[d]espite Plaintiff’s protestations,

Roth . . . and McGee . . . are squarely on all fours with the instant litigation.” Doc. 32 at



any person to any consumer reporting agency is disputed to such person by a consumer, the person may
not furnish the information to any consumer reporting agency without notice that such information is
disputed by the consumer.”
2It is certainly arguable that despite those differences, the reasoning of those decisions still applies.
However, as discussed below, the Defendants make no such argument here.


                                                      -8-
         Case 5:20-cv-00272-MTT Document 39 Filed 03/02/21 Page 9 of 11




1. Of course, that blithe assertion does not answer Fatah’s arguments about potential

distinctions in any way. 3 CSA did not file a reply brief. In short, it appears to the Court

that in Roth and McGee, the fact the plaintiff directly notified the furnishers of the initial

dispute is critical to the courts’ reasoning. And the Defendants make no argument to

the contrary.

        Second, the furnisher Defendants argue that “there was nothing for [them] to

investigate.” Docs. 18-1 at 7; 19-1 at 7; 27-1 at 9. They argue they had “no new

information” to investigate. Docs. 18-1 at 7; 19-1 at 7; 27-1 at 9. To those two brief

statements, the Defendants add a cursory citation to Roth. Docs. 18-1 at 7; 19-1 at 7;

27-1 at 9. And that is the entirety of their “no new information” argument.

        That argument fails. It is not clear that the furnishers had no new information.

Would the notice from Equifax that Fatah no longer disputed the relevant tradelines be

“new information”? If not, why not? The briefs do not address those questions.

        Similarly, the Defendants’ cursory citations to Roth provide minimal support for

their argument. The court in that case noted that the only information regarding a

dispute in the furnisher’s file would have been a direct communication from the plaintiff

that he disputed the debt. Again, that is not the case here. 4




3 In their reply, PDQ and CBA also attach a recommendation by Judge Salinas to grant a motion to
dismiss in a similar case in the Northern District of Georgia. Docs. 32-1; 33-1. The parties urge that the
Court should “take judicial notice” of that decision and that “this recent Report and Recommendation of its
sister court may be useful to this Court in rendering its opinion.” Doc. 33 at 2 n.1. However, the
Defendants did not make many of the arguments made by Judge Salinas; and the Court notes that the
Report and Recommendation may have been equally useful to the Defendants in drafting their briefs.
4And again, to be clear, the Court is not necessarily ruling that the reasoning of Roth should not be
extended to the facts in this case. Only that none of the three Defendants’ briefs make any argument for
why such an extension would be appropriate.


                                                    -9-
       Case 5:20-cv-00272-MTT Document 39 Filed 03/02/21 Page 10 of 11




       Third, the Defendants argue that “[t]he FCRA is not a strict liability statute. To

state a claim, a plaintiff must allege facts plausibly showing damage caused by a

defendant.” Docs. 18-1 at 7; 19-1 at 7; 27-1 at 10. Although “strict liability” is the wrong

term for what the Defendants mean to say, the Court believes it can extrapolate an

argument from that sentence.

       There are two possible lines of argument there: (1) failure to allege causation and

(2) failure to allege damages. The Defendants make only the causation argument.

Specifically, they argue that the complaint does not plausibly allege that “if [the

furnishers] had conducted a reasonable investigation of [Fatah’s] second dispute to

Equifax,” then they “would have discovered information that [Fatah] ‘no longer’ disputed

her debt[.]” Docs. 18-1 at 8; 19-1 at 8; 27-1 at 10.

       Again, wouldn’t the notice from Equifax that Fatah no longer disputed the

relevant tradelines be “information”? Or, if not, why not? The briefs do not address

those questions. Would a reasonable investigation have included contacting Fatah? If

not, why not? Again, the briefs are silent.

                                    IV. CONCLUSION

       To be clear, the Court is not ruling as a matter of law that Fatah has stated a

claim under the FCRA. Accordingly, this Order should not be cited to support similar

complaints in other cases. The Court rules only that the furnisher Defendants’ motions

and briefs do not establish they are entitled to dismissal of Fatah’s complaint. If the

Court were conducting a sua sponte review, independently brainstorming different lines

of argument, and independently researching the issues raised by those lines of




                                              -10-
       Case 5:20-cv-00272-MTT Document 39 Filed 03/02/21 Page 11 of 11




argument, the result might be different. But based on the briefs and arguments raised,

the furnisher Defendants’ motions (Docs. 18; 19; 27) are DENIED.

       However, because Fatah does not allege she “dispute[d] . . . the completeness or

accuracy” of the “account in dispute” notation, it appears she fails to state a claim. 15

U.S.C. § 1681s-2(b). Accordingly, she is ORDERED to show cause, no later than

March 23, 2021, why her complaint should not be dismissed for failure to state a claim.

       SO ORDERED, this 2nd day of March, 2021.

                                                  S/ Marc T. Treadwell
                                                  MARC T. TREADWELL, CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT




                                           -11-
